NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                        No. 21-1508
                                       ____________

                                           K. L.,
                                          Appellant

                                              v.

RUTGERS, THE STATE UNIVERSITY OF NEW JERSEY; MARQUES FORD; JOHN
 BOWERS; ABC, INC. 1-10 (Fictitious Entities); JOHN DOES 1-20 (Fictitious Entities
                                and/or Persons)
                              _______________

                     On Appeal from the United States District Court
                             for the District of New Jersey
                               (D.C. No. 3-16-cv-09270)
                     Honorable Michael A. Shipp, U.S. District Judge
                                   _______________

                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                   on May 26, 2022

      Before: KRAUSE, PHIPPS, Circuit Judges, and STEARNS*, District Judge.

                                   (Filed: June 21, 2022)
                                     _______________

                                        OPINION
                                     _______________



       *
       Honorable Richard G. Stearns, United States District Court Judge for the District
of Massachusetts, sitting by designation.

       
         This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
STEARNS, District Judge.

          Appellant K.L. challenges the District Court’s grant of summary judgment in favor

of Appellee Rutgers University. Although the assault K.L. experienced is undeniably

tragic, because K.L. fails to raise any disputed issue of material fact, we are constrained to

affirm.

          On November 14, 2015, K.L.—at the time a freshman at Rutgers—complained of

having been sexually assaulted by her then-boyfriend John Bowers and his friend Marques

Ford, who were also freshmen at Rutgers and members of the school’s football team.

Rutgers investigated K.L.’s complaint and ultimately expelled Ford and suspended

Bowers. K.L. withdrew from Rutgers in April of 2016.

          In July, four months prior to the November 14, 2015 assault, a naked and inebriated

Ford trespassed into a female student’s on-campus apartment at 4:00 a.m. The student

reported Ford to the Rutgers University Police and to Rutgers residence-life staff. Rutgers

investigated and sanctioned Ford by placing him on disciplinary probation and requiring

him to undergo an Alcohol and Drug Assistance Program (“ADAP”) assessment.

          On November 14, 2016, K.L. filed this lawsuit in the New Jersey Superior Court

against Rutgers, Bowers, Ford, and several unnamed entities and individuals. Rutgers

removed the case to federal court, and the District Court granted summary judgment for

Rutgers.      The District Court had jurisdiction pursuant to 28 U.S.C. § 1332 and




                                               2
supplemental jurisdiction pursuant to 28 U.S.C. § 1367. We have jurisdiction under 28

U.S.C. § 1291.1

       K.L. first contests the District Court’s rejection of her claim that Rutgers was

deliberately indifferent to her Title IX rights. She contends that a reasonable jury could

have found the investigation of Ford and Bowers to be “biased” and the sanctions imposed

a “sham,” Appellant Br. 15, and further that she would not have been assaulted had Rutgers

“adequately responded” to the earlier incident involving Ford, id. at 9. The crux of K.L.’s

argument is that Eugene Bataille, an employee of the Rutgers Athletics Department and an

alleged “fixer” for the Rutgers football team, intervened in both investigations to procure

leniency for Ford.

       To prevail on her Title IX claim, K.L. must show:

       1) [Rutgers] received federal funds; 2) sexual harassment occurred; 3)
       [Rutgers] exercised substantial control over the harasser and the context in
       which the harassment occurred; 4) [Rutgers] had actual knowledge of the
       harassment; 5) [Rutgers] was deliberately indifferent to the harassment; and
       6) the harassment was so severe, pervasive, and objectively offensive that it
       deprived [K.L.] of her access to the educational opportunities or benefits
       provided by the school.

Hall v. Millersville Univ., 22 F.4th 397, 408 (3d Cir. 2022). Here, the only element

seriously in dispute is whether Rutgers was deliberately indifferent to K.L.’s Title IX

rights. As this Court noted in Hall, an educational institution is not deliberately indifferent

to a student’s rights if it “respond[s] to known harassment in a manner ‘that is not clearly




       1
         Our review of a District Court’s order granting summary judgment is “plenary.”
Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 265 (3d Cir. 2014).
                                              3
unreasonable.’” Id. at 410 (quoting Davis v. Monroe Cnty. Bd. of Educ., 526 U.S. 629, 649

(1999)).

       We agree with the District Court that the record does not support a finding that

Rutgers’s response to either incident was clearly unreasonable. As the District Court

pointed out, Rutgers answered the July 2015 incident by 1) “dispatch[ing] police officers

and residence life staff to gather information and ensure [the student] was safe”;

2) checking in on the student and ensuring that she had adequate counseling and psychiatric

resources; and 3) filing “a juvenile delinquency complaint and . . . issu[ing] sanctions

against Ford.” App. 14; see also App. 497–98, 2054. Further, with regard to the November

2015 incident, Rutgers 1) reported the incident to various authorities, including the

Middlesex County Prosecutor’s Office and Rutgers’s Title IX Coordinator; 2) offered

“support and counseling” through an advocate from the school’s Office for Violence

Prevention and Victim Assistance; 3) explained to K.L. the contours of a Title IX

investigation and the hearing process; 4) initiated an investigation against Ford and

Bowers; and, 5) upon concluding its investigation, imposed stiff sanctions on Ford and

Bowers, including expulsion for Ford and suspension for Bowers. App. 13-16; see also

App. 2058–60, 2063–65.      There is no evidence that Bataille’s alleged involvement

influenced Rutgers’s response to either incident.2 Even if other steps could have been




       2
         Rutgers investigators testified that they found the allegations against Ford to be
substantiated, giving rise to admissions of misconduct and sanctions for both incidents.
Thus, Bataille’s alleged involvement had no perceptible impact on the results.

                                            4
taken, no reasonable juror could conclude that Rutgers was deliberately indifferent. See

Davis, 526 U.S. at 648.

       We can dispose of K.L.’s remaining claims against Rutgers in brevis. K.L.’s

Section 1983 claims, arising under theories of state-created danger and failure to train and

supervise, were properly dismissed because—as previously discussed—Rutgers was not

deliberately indifferent to K.L.’s rights.3 Similarly, K.L.’s claim under the New Jersey

Law Against Discrimination (“NJLAD”) fails because K.L. has not demonstrated that

Rutgers “failed to reasonably address” the July 2015 indecent exposure incident that

preceded her sexual assault. L.W. ex rel. L.G. v. Toms River Reg’l Schs. Bd. of Educ., 915

A.2d 535, 547 (N.J. 2007).4 Finally, K.L.’s negligence and negligent supervision claim is


       3
         To state a claim under the state-created danger theory, a plaintiff generally must
show that the “state actor acted with a degree of culpability that shocks the conscience.”
Kaucher v. Cnty. of Bucks, 455 F.3d 418, 431 (3d Cir. 2006). However, in a situation
where, as here, “deliberation is possible and officials have the time to make ‘unhurried
judgments,’ deliberate indifference is sufficient” to find the requisite level of culpability.
L.R. v. Sch. Dist. of Phila., 836 F.3d 235, 246 (3d Cir. 2016) (quoting Sanford v. Stiles, 456
F.3d 298, 309 (3d Cir. 2006)). Similarly, to demonstrate that a state university failed to
adequately train and supervise its staff members and students, a plaintiff must show that
the university “acted with ‘deliberate indifference’ toward the rights of its students.”
Sanford, 456 F.3d at 309 (quoting Brown v. Pa. Dep’t of Health Emergency Med. Servs.
Training Inst., 318 F.3d 473, 479 (3d Cir. 2003)).
       4
           To establish a claim under the NJLAD,

       an aggrieved student must allege discriminatory conduct that would not have
       occurred “but for” the student’s protected characteristic, that a reasonable
       student of the same age, maturity level, and protected characteristic would
       consider sufficiently severe or pervasive enough to create an intimidating,
       hostile, or offensive school environment, and that the school district failed to
       reasonably address such conduct.

L.W., 915 A.2d at 547.
                                              5
barred by New Jersey’s Charitable Immunity Act (“CIA”), N.J. Stat. Ann. § 2A:53A-7 et

seq.5

        For the foregoing reasons, we will affirm the District Court.




        5
         “State colleges plainly meet the statutory definition of a charitable institution under
the CIA—a ‘nonprofit corporation . . . organized exclusively for . . . educational
purposes.’” O’Connell v. State, 795 A.2d 857, 866 (N.J. 2002) (quoting N.J. Stat.
Ann. § 2A:53A-7a). Pursuant to the CIA, “a dormitory resident injured in the dormitory
as a result of the negligence of the university or its employees or agents would generally
be barred from suing the university or its employees or agents.” Orzech v. Fairleigh
Dickinson Univ., 985 A.2d 189, 194 (N.J. Super. Ct. App. Div. 2009) (emphasis added),
cert. denied, 991 A.2d 232 (N.J. 2010). Although K.L. argues that Rutgers’s actions were
not merely negligent but rather were “reckless, intentional, and willful,” App. 22, K.L.’s
Amended Complaint alleges only negligence and negligent supervision, and more
importantly, the record is devoid of any evidence that Rutgers acted recklessly or willfully.
                                               6